ON THE MERITS.
Though it is alleged in the pleadings, as a defense, that the leak in the roof which caused the damage to plaintiff's goods was caused by the heavy and unprecedented storm which occurred on March 17th, 1904, the burden of the testimony elicited for the defense shows an attempt to prove that the leaky condition of the roof was due to improper use to which said roof *516was put by plantiff or his sub-tenants, who permitted powerful acids to flow and drain on said roof.
The main witnesses produced by the defendant to show the existence of these conditions are one Charles Holzer, a sheet metal worker and contractor, and P. O. Leutenbacher, also a sheet metal worker, in the employ of Holzer. This reading of the testimony given by these two witnesses impress us with its utter uncertainty as to facts testified to. Holzer, when asked whether he could account for the cause of the leak in the roof said “he supposed it was caused by acid and also by the wear and tear of walking outside, and placing of boxes of stuff and cinders, and a little further on in his testimony, this witness states in reply to question:
“Yes, sir; we made some before (referring to March 17th), as I said before. We repaired the roof and put a lot of patches in it, and one thing and another, there was a lot of holes caused by hatchet chopping.”
This witness, we find, attributes the leaks in the roof to acids, boxes filled with ashes, wear and tear caused by walking, and hatchet chopping. On cross-examination, however, when questioned about repairs the witness says:'
Q. You do not know whether it was November, March or January?
A. March, I suppose — March. He notified me to fix the roof, and I sent my man to go and repair it.
Q. You did not go yourself?
A. No, sir; I did not.
Q. All this then, about cinders and all that — that was told to you, that it existed there?
A. No, sir; I believe I went there also, after Mr. Lutenbacher told me of the condition of the roof; I went there myself after that to make sure of it.”
Further on witness admits that there was not much iron roof there; that most of it was glass, and the whole leak was caused by overflow, also, that the accumulation of hail eigh or ten inches high on the roof, clogged the pipes and caused the over-flow which caused all the damage.
*517The statements of Holzer are made in a general and uncertain way, and are not of the character which would justify a Court in predicating upon them a determination of the issues, and this appreciation of the witness’s testimony by us is fortified by the fact that other witnesses testify in such manner as to make very improbable the theory of corrosion by acid, advanced by witness Holzer.
The testimony of Holzer and Leutenbacher beyond showing that repeated repairs were made to this roof by. them, proves nothing.
Dr. West, tenant of plaintiff, a dentist, occupying an office on the upper floor, states that he occupied a front office, made use of acids, but that the acid, when thrown away, is very weak and useless, and could not have rusted or damaged the roof, but, says the Doctor: “I did not use the discharge pipe in the rear office which empties on the roof in question, but threw it in my pipe which discharges in the front.” The value of the Doctor’s statement relative to the harmless condition of the acid which he threw away is shown by the unrefuted statement which he makes that “it (the acid), is thrown out in the washstand, and that goes in that iron pipe that has been there since 1898, when I went in the building, and there is no hole in that pipe.”
Holzer, we have seen, testified to the damage done by a large box containing cinders which was put out on the roof. Dr. West'says: “Mr. Holzer called my attention to the fact that they had done no damage; he moved the box and showed where no damage was done.”
It is neither established that acids were permitted to run down on the roof, nor that the leaky condition was caused by the effect of acids. Even though there had not been a syllable uttered showing acids had been thrown on the roof, the opinion of Holzer and Leutenbacher, the sheet iron workers, whose testimony, standing without corroboration, would not constitute that positive proof required. The burden was on the defendant, she has not met it.
It is shown by defendant’s agent himself, that the roof had always given trouble and had leaked before as well as after March 17th, 1904, the day of the storm.
*518June 22, 1906.
It is in evidence that a new roof was put on after the storm of March 17th, but this did not prevent the leak. In answer to a question by the Court Levy, (defendant’s agent), says:
By the Court:
Q. “Have there been any complaints about the roof, since you have had the ne,w roof put on?”
A. “Not until the other day, when the heavy downpour took place, Mr. Gayle made complaint then.” Here we have a new roof, which, it is not pretendsd, was injured by acids or any improper use whatsoever, leaking after a heavvy downpour.
It is clear that the trouble in this roof was due to improper construction or some defect or vice which defendant neglected to correct, thereby making herself liable for the loss suffered by her lessees.
Plaintiffs filed a detailed list of the goods. damaged and their-value. We are satisfied that ample and sufficient proof of the loss has been made.
It is urged by defendant that certain articles as damaged, viz, umbrellas and bathing suits, could not be damaged by water, since these articles are made for use in water. We cannot go the length defendant does. The articles may be used, it' is true, though damaged, but it is well known and recognized that even a rain-coat if it becomes wet while in stock will loose its commercial value and can only be sold as damaged goods at a greatly reduced price.
For the reasons assigned it is therefore ordered, adjudged and decreed that the judgment appealed from be, and the same is hereby avoided, reversed and set aside, and it is now ordered, adjudged and decreed that W. J. Gayle and Company have judgment against the defendant, Mrs. Sarah E. Atkins, in the sum of two hundred and twelve dollars and sixty-four cents ($212.64) with legal interest from judicial demand. Defendant to pay costs of both Courts.
DUFOUR, J. Dissents and files an opinion.